PER CURIAM.
Petitioner seeks a writ of prohibition to prohibit respondent from presiding in further proceedings in the case of Genevieve Scala, Plaintiff v. Timothy Alexander, M.D., et. al., Case No. 86-28745 CP, in the Seventeenth Judicial Circuit in Broward County, Florida. Although it appears that the facts as alleged in petitioner’s verified motion for recusal and disqualification did not present legally sufficient grounds for disqualification, respondent’s comments during the hearing on petitioner’s motion show that he went beyond a determination of the legal sufficiency of the motion. Therefore, we grant petitioner’s petition for writ of prohibition on the authority of Bundy v. Rudd, 366 So.2d 440 (Fla.1978), Gieseke v. Moriarty, 471 So.2d 80 (Fla. 4th DCA 1985), and the most recent decisions in Ryon v. Reasbeck, 525 So.2d 1024 (Fla. 4th DCA 1988), and Fruehe v. Reasbeck, 525 So.2d 471 (Fla. 4th DCA 1988).
PROHIBITION GRANTED.
HERSEY, C.J., and DOWNEY and GUNTHER, JJ., concur.